Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 31 December 2021 for application number 17/646,707. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-12 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  02/04/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,277,648 (hereinafter as ‘648) in view of WO 2016148513 (hereinafter as ‘513). 
Regarding claim 1, ‘648 discloses a method of picture data decoding, comprising: obtaining a bitstream comprising picture data; parsing the bitstream to obtain node split mode information of a first-level coding tree, wherein a root node of the first-level coding tree corresponds to a coding tree unit (CTU), and a sub-node of the first-level coding tree is determined based on the root node of the first-level coding tree and a node split mode corresponding to the node split mode information of the first-level coding tree; parsing the bitstream to obtain node split mode information of a second-level coding tree, wherein the node split mode information of the second-level coding tree indicates a horizontal ternary split mode or a vertical ternary split mode used to split a first node of the second-level coding tree, and a root node of the second-level coding tree is the sub-node of the first-level coding tree; splitting the first node of the second-level coding tree into three child nodes using the horizontal ternary split mode or the vertical ternary split mode; parsing the bitstream to obtain node split mode information of a first child node of the first node, wherein a split mode of the first child node, indicated by the node split mode information of the first child node, is not a horizontal binary split mode when the first node of the second-level coding tree is split by the the horizontal ternary split mode, or is not a vertical binary split mode when the first node of the second-level coding tree is split by the the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and decoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, based on encoding information of the at least two sub-child nodes to obtain a picture corresponding to the picture data, when the sub-child node needs no further splitting (claim 1).
‘648 does not explicitly disclose the size of the CTU is 128x128.
In the same field of endeavor, ‘513 discloses the size of the CTU is 128x128 (p.16, lines 655-662).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘648 to include the teachings of ‘513 in order to process high resolution images (‘513, lines 655-662).
Regarding claim 2, see teachings of claim 1.  ‘648 further discloses wherein an area of a picture region corresponding to the first child node is a largest area among areas of picture regions corresponding to the three child nodes (claim 2).
Regarding claim 3, see teachings of claims 1 and 2.  ‘648 further discloses wherein a picture region corresponding to a second child node of the first nodeis located in the middle of the picture regions corresponding to the three child nodes (claim 3).
Regarding claim 4, ‘648 discloses a method of picture data encoding, comprising: determining a coding tree unit (CTU) corresponding to a to-be-encoded picture block; splitting the CTU in a node split mode corresponding to a first-level coding tree, to obtain a sub-node of the first-level coding tree, wherein a root node of the first-level coding tree corresponds to the CTU; splitting a first node of a second-level coding tree into three child nodes using a horizontal ternary split mode or a vertical ternary split mode, wherein a root node of the second-level coding tree is the sub-node of the first-level coding tree; determining a split mode of a first child node of the first node from a candidate-split-mode set that does not comprise a horizontal binary split mode when the first node of the second-level coding tree is split by the horizontal ternary split mode, or does not comprise a vertical binary split mode when the first node of the second-level coding tree is split by the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and encoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, when the sub-child node needs no further splitting (claim 4).
‘648 does not explicitly disclose the size of the CTU is 128x128.
In the same field of endeavor, ‘513 discloses the size of the CTU is 128x128 (p.16, lines 655-662).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘648 to include the teachings of ‘513 in order to process high resolution images (‘513, lines 655-662).
Regarding claim 5, see teachings of claim 4.  ‘648 further discloses wherein an area of a picture region corresponding to the first child node is a largest area among areas of picture regions corresponding to the three child nodes (claim 5).
Regarding claim 6, see teachings of claims 4 and 5.  ‘648 further discloses wherein a picture region corresponding to a second child node is located in the middle of the picture regions corresponding to the three child nodes (claim 6).
Regarding claim 7, ‘648 discloses a decoder device, comprising: a non-transitory memory coupled to a processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including: obtaining a bitstream comprising picture data; parsing the bitstream to obtain node split mode information of a first-level coding tree, wherein a root node of the first-level coding tree corresponds to a coding tree unit (CTU), and a sub-node of the first-level coding tree is defined by using the root node of the first-level coding tree and a node split mode corresponding to the node split mode information of the first-level coding tree; parsing the bitstream to obtain node split mode information of a second-level coding tree, wherein the node split mode information of the second-level coding tree indicates a horizontal ternary split mode or a vertical ternary split mode used to split a first node of the second-level coding tree, and a root node of the second-level coding tree is the sub-node of the first-level coding tree; splitting the first node of the second-level coding tree into three child nodes using the horizontal ternary split mode or the vertical ternary split mode; parsing the bitstream to obtain node split mode information of a first child node of the first node, wherein a split mode of the first child node, indicated by the node split mode information of the first child node, is not a horizontal binary split mode when the first node of the second-level coding tree is split by the the horizontal ternary split mode, or is not a vertical binary split mode when the first node of the second-level coding tree is split by the the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and decoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, based on encoding information of the at least two sub-child nodes to obtain a picture corresponding to the picture data, when the sub-child node needs no further splitting (claim 7).
‘648 does not explicitly disclose the size of the CTU is 128x128.
In the same field of endeavor, ‘513 discloses the size of the CTU is 128x128 (p.16, lines 655-662).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘648 to include the teachings of ‘513 in order to process high resolution images (‘513, lines 655-662).
Regarding claim 8, see teachings of claim 7.  ‘648 further discloses wherein an area of a picture region corresponding to the first child node is a largest area among areas of picture regions corresponding to the three child nodes (claim 8).
Regarding claim 9, see teachings of claims 7 and 8.  ‘648 further discloses wherein a picture region corresponding to a second child node is located in the middle of the picture regions corresponding to the three child nodes.
Regarding claim 10, ‘648 discloses an encoder device, comprising: a non-transitory memory coupled to a processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including: determining a coding tree unit (CTU) corresponding to a to-be-encoded picture block; splitting the CTU in a node split mode corresponding to a first-level coding tree, to obtain a sub-node of the first-level coding tree, wherein a root node of the first-level coding tree corresponds to the CTU; splitting a first node of a second-level coding tree into three child nodes using a horizontal ternary split mode or a vertical ternary split mode, wherein a root node of the second-level coding tree is the sub-node of the first-level coding tree; determining a split mode of a first child node of the first node from a candidate-split-mode set that does not comprise a horizontal binary split mode when the first node of the second-level coding tree is split by the horizontal ternary split mode, or does not comprise a vertical binary split mode when the first node of the second-level coding tree is split by the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and encoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, when the sub-child node needs no further splitting (claim 10).
‘648 does not explicitly disclose the size of the CTU is 128x128.
In the same field of endeavor, ‘513 discloses the size of the CTU is 128x128 (p.16, lines 655-662).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘648 to include the teachings of ‘513 in order to process high resolution images (‘513, lines 655-662).
Regarding claim 11, see teachings of claim 10.  wherein an area of a picture region corresponding to the first child node is a largest area among areas of picture regions corresponding to the three child nodes (claim 11).
Regarding claim 12, see teachings of claims 10 and 11.  wherein a picture region corresponding to a second child node is located in the middle of the picture regions corresponding to the three child nodes (claim 12).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486